Citation Nr: 1328272	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  11-03 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder to include anxiety disorder with 
blackouts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1976 to 
January 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge in May 2013.  A 
transcript of the hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a claim 
for service connection for a mental disability includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, 5-6 (2009).  In light of this decision, the 
Board finds that the Veteran's most recent claim for service 
connection for anxiety with blackouts may be considered to 
encompass any acquired psychiatric disorder.  The claim on 
appeal has therefore been recharacterized to conform to 
Clemons.

The Board must note that in reviewing this case the Board 
has not only reviewed the Veteran's physical claims file, 
but also his file on the "Virtual VA" system to insure a 
total review of the evidence. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

While further delay is regrettable, the Board finds that 
further development is required prior to adjudicating the 
Veteran's claims.  See 38 C.F.R. § 19.9 (2012).  Under the 
Veterans Claims Assistance Act of 2000 (VCAA), VA is 
required to assist claimants by gathering all pertinent 
records of VA treatment and all identified private treatment 
records.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 
2012); 38 C.F.R. § 3.159 (2012).  

Here, at an August 2010 Decision Review Officer (DRO) 
hearing at the RO, the Veteran reported private medical 
treatment by a psychologist where he was prescribed Elavil 
for anxiety, depression, and suicidal tendencies.  At the 
May 2013 Board hearing, the Veteran stated he saw a private 
psychologist one time.  However, it does not appear that any 
effort was made to obtain these private treatment records.  
The RO/AMC should associate any additional private treatment 
records received with the claims file.

The evidence of record is also unclear as to whether all VA 
treatment records have been associated with the claims file.  
In his May 2008 Notice of Disagreement, the Veteran claimed 
he had experienced a blackout while at a VA Medical Center 
(VAMC).  At the May 2013 Board hearing, the Veteran repeated 
this contention. Records reflecting VA treatment for anxiety 
or blackouts have not been associated with the claims file.  
The RO/AMC should obtain and associate any additional VA 
treatment records with the claims file. 

Additionally, under the VCAA, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  
VA's duty to assist includes providing a medical examination 
when it is necessary to make a decision on a claim.  Id.  
Such development is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting 
that the third prong may be satisfied by lay evidence of 
continuity or equivocal or non-specific medical evidence).  

The Veteran contends that he has anxiety with blackouts that 
was caused or incurred by his active service.  An October 
1977 service treatment record noted the Veteran had 
threatened to commit suicide by overdosing and that he was 
initially hysterical and inaccessible when brought to the 
emergency room.  The record noted the Veteran denied any 
previous psychiatric evaluation or treatment.  The report 
indicated the Veteran quickly recovered from his depression 
and three days later appeared asymptomatic.  A final 
assessment was conducted by a military psychiatrist who 
indicated the Veteran was not truly depressed and diagnosed 
him with a personality disorder.  The Veteran was discharged 
from the hospital and returned to active duty.

The Veteran's December 1977 separation physical found that 
his psychiatric condition was clinically normal.  The report 
noted that the Veteran's depression, worry, and nervous 
problems were related to problems adapting to active service 
and that the Veteran denied a family history of psychosis.  
The report also noted several episodes of blacking out as 
secondary to indigestion and stomach pain.  On an associated 
report of medical history the Veteran claimed he had 
depression or excessive worry, nervous trouble, and periods 
of unconsciousness.

An April 1996 private treatment record from Dr. P.K. noted 
that the Veteran had normal mental status as well as a 
history of syncope (fainting) four times, dating back to 
1993.  The record noted that two of the four syncopal 
episodes occurred when the Veteran was experiencing pain, 
which suggested vasovagal episodes, but that the other 
syncopal episodes of loss of consciousness or alteration of 
mental status had not been associated with pain, suggestive 
of either cardiac syncope or epilepsy.  A June 1996 private 
treatment record from Dr. P.K. also noted the Veteran's 
history of fainting, that the etiology was uncertain, but 
could suggest the possibility of a seizure disorder.  An 
April 2000 private treatment record from Dr. P.K. indicated 
the Veteran had lightheaded spells and nearly fainted.  

In his August 2007 claim for compensation, the Veteran 
stated he had an anxiety attack in 1976 during basic 
training and was given medication.  He stated he was again 
given medication in 1977 and received counseling for anxiety 
and blackouts.  The he also claimed to have experienced 
blackouts in 1993 and 1997.  In his May 2008 Notice of 
Disagreement, the Veteran indicated he had tried to obtain 
treatment following his discharge from service but was 
unsuccessful.  In his February 2011 Substantive Appeal, the 
Veteran stated that feelings of hatred and despair surfaced 
during service that caused him to become hopeless and 
depressed.  He stated he sometimes feels anxiety and a 
feeling of semi-consciousness that do not go away.  

At the May 2013 Board hearing, the Veteran stated that, 
while his last episode of blackouts was in 2007, he still 
feels the same uneasiness come on and has learned how to 
cope with the symptoms.  He also acknowledged that, while he 
does not currently receive treatment for anxiety disorder, 
he does bring it to his private doctor's attention.  The 
Veteran stated he tried to get help at the VAMC but he was 
told his income was too high for treatment.  

In light of the aforementioned evidence and the Veteran's 
contentions in this case, the Board finds that the Veteran 
should be afforded a VA examination to determine the 
relationship, if any, of any current psychiatric disorder 
and the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any acquired psychiatric condition or 
blackouts he has experienced since service 
(and not already of record).  Copies of 
any outstanding VA treatment records 
should also be obtained and associated 
with the claims folder.  

The RO/AMC should attempt to obtain copies 
of any private treatment records 
identified by the Veteran that have not 
been previously secured and associate them 
with the claims folder.  Specifically the 
RO/AMC should ask the Veteran to authorize 
the release of information to the VA for 
the private treatment records identified 
by him at the August 2010 DRO hearing and 
at the May 2013 Board hearing and all 
reasonable attempts should be made to 
obtain such records.  

2.  Thereafter, the Veteran should be 
afforded a VA examination to obtain an 
opinion as to the nature and etiology of 
any acquired psychiatric disorders and any 
blackout disorders.  The examiner should 
diagnose all Axis I and II psychiatric 
disorders and all blackout disorders and 
then provide an opinion as to whether it 
is at least as likely as not (50 percent 
or greater likelihood) that any Axis I 
psychiatric disability or blackout 
disorder was incurred or caused by the 
Veteran's military service.  In providing 
the requested opinion, the examiner should 
specifically address the following:

a)  the October 1977 in service 
hospitalization for suicidal ideation, 
including the determination by a military 
psychiatrist that the Veteran was not 
truly depressed and the diagnosis of a 
personality disorder;

b)  the December 1977 separation physical 
findings that the Veteran's psychiatric 
condition was clinically normal, his 
depression, worry and nervous problems 
were related to problems adapting to 
active service, and that the blackouts 
were secondary to indigestion and stomach 
pain; and,

c)  the private treatment records from Dr. 
P.K. that noted a history of syncope 
dating back to 1993.

The claims folder should be made available 
to the examiner.  The examiner should 
provide a clear rationale and basis for 
all opinions expressed.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should provide a complete explanation 
stating why this is so.  

3.  Then, readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

